In consolidated actions for divorce commenced in the Supreme Court, Westchester County, and a support proceeding commenced in the Family Court, Westchester County, Edgar Mitcham appeals from so much of an order of the Supreme Court, Westchester County (Beisheim, J.), entered October 30, 1984, as denied removal to the Supreme Court, Westchester County, of his Family Court proceeding for a downward modification of support and directed that the issues of maintenance and child support raised in the divorce proceeding be determined in the pending Family Court proceeding.
Order affirmed, insofar as appealed from, without costs or disbursements.
Upon this record, Special Term did not abuse its discretion in directing that the issues of maintenance and child support be determined in the Family Court, Westchester County. Gibbons, J. P., Bracken, Kunzeman and Kooper, JJ., concur.